729 N.W.2d 855 (2007)
Dave LINTON and Marilyn Linton, Plaintiffs-Appellees,
v.
ARENAC COUNTY ROAD COMMISSION, Defendant-Appellant.
Docket No. 132892. COA No. 262571.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the November 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented *856 should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.